     Case 3:17-cv-01154-LAB-AGS Document 49-2 Filed 10/08/18 PageID.703 Page 1 of 2



1      Joseph T. Kutyla, Esq.
      Law Office of Joseph T. Kutyla
2     10620 Treena Street, #230
      San Diego, CA 92131
3     jtklaw@outlook.com
4     Attorneys for Defendant Dale Weidenthaler
5
6
7                        IN THE UNITED STATES DISTRICT COURT
8                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
9
10    MICHELLE MORIARTY, an individual, )               No. 17cv1154-LAB(AGS)
      as Successor in Interest to the Estate of )
11    HERON MORIARTY and as Guardian Ad )               DECLARATION OF JOSEPH T.
      Litem to ALEXANDRIA MORIARTY, )                   KUTYLA IN SUPPORT OF
12    ELIJAH MORIARTY, and ETERNITY )                   DEFENDANT DALE
      MORIARTY,                                 )       WEIDENTHALER’S MOTION FOR
13                                              )       SUMMARY JUDGMENT
            v.                                  )
14                                              )
      COUNTY OF SAN DIEGO, DR.                  )       Date: December 10, 2018
15    ALFRED JOSHUA, individually, and          )       Time: 11:15 a.m.
      DOES 1 through 10, Inclusive,             )       Courtroom: 1410
16                                              )       Judge: Hon. Larry Alan Burns
                  Defendants.                   )
17                                              )       NO ORAL ARGUMENT UNLESS
                                                        REQUESTED BY COURT
18
19
20          I, Joseph T. Kutyla declare as follows:
21          1. That I am an attorney duly licensed to practice before the Court’s of the State of
22    California and the United States District Court, Southern District and that I am attorney
23    of record herein for Defendant, Dale Weidenthaler. The matters stated herein are based
24    upon my personal knowledge.
25          2. Attached to the Notice of Lodgment in support of the Motion for Summary
26    Judgment of Defendant, Dale Weidenthaler are true and exact copies of the following
27    documents, exhibits and deposition transcripts:
28

                                                                              17cv1154-LAB(AGS)
     Case 3:17-cv-01154-LAB-AGS Document 49-2 Filed 10/08/18 PageID.704 Page 2 of 2



1           Exhibit “A”: San Diego Sheriff’s Department Detentions Services Bureau-
2           Manual of Policies and Procedures, Section J.1 dated March 11, 2016
3           Exhibit “B”: Excerpts from the deposition of defendant, Dale Weidenthaler.
4           Exhibit “C”: Excerpts from the deposition of defendant, Dr. Ralph Lissaur.
5           Exhibit “D”: Excerpts from the deposition of defendant, Amanda Daniels.
6           Exhibit “E”: Excerpts from the deposition of defendant, Deputy Lois Guillory.
7
8           I declare under penalty of perjury that the forgoing is true and correct and that I
9
      could competently testify thereto.
10
            Executed on October 7, 2018 at San Diego, Ca.
11
12
13
                                                           ____/s/________________________
14                                                         Joseph T. Kutyla
                                                           Attorney for Defendant, Dale
15
                                                           Weidenthaler
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
                                                                               17cv1154-LAB(AGS)
